Citation Nr: 0410338	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  03-14 311	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina

THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a brain tumor.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for headaches.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for arthritis of the 
shoulders, knees and ankles.

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a disability 
manifested by memory loss.

5.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a disability 
manifested by numbness of the left hand and arm.

6.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a psychiatric 
disability.

7.  Entitlement to an increased (compensable) rating for right ear 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from September 1976 to August 1979.

This appeal to the Board of Veterans' Appeals (Board) stems from a 
November 2002 rating decision of the Winston-Sale, North Carolina, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The RO determined that new and material evidence had not been 
presented to reopen claims for service connection for a brain 
tumor, headaches, arthritis of the shoulders, knees and ankles, a 
disability manifested by numbness of the left hand and arm, a 
disability manifested by memory loss, and a psychiatric 
disability.  As well, the RO confirmed and continued a 
noncompensable (i.e., 0 percent) rating for right ear hearing 
loss.


FINDINGS OF FACT

1.  In an unappealed decision dated in March 1989, the RO denied 
the veteran's claim of service connection for a disability 
manifested by memory loss.

2.  The evidence received since that decision is either cumulative 
or redundant or does not raise a reasonable possibility of 
substantiating this claim.

3.  In an unappealed decision dated in November 1990, the RO 
denied service connection for a brain tumor.

4.  The evidence received since that decision is either cumulative 
or redundant or does not raise a reasonable possibility of 
substantiating this claim.

5.  In an unappealed decision dated in November 1990, the RO 
denied service connection for headaches.

6.  The evidence received since that decision is either cumulative 
or redundant or does not raise a reasonable possibility of 
substantiating this claim.

7.  In an unappealed decision dated in November 1990, the RO 
denied service connection for arthritis of the shoulders, knees 
and ankles.

8.  The evidence received since that decision is either cumulative 
or redundant or does not raise a reasonable possibility of 
substantiating this claim.

9.  In an unappealed decision dated in November 1990, the RO 
denied service connection for a disability manifested by numbness 
of the left hand and arm.

10.  The evidence received since that decision is either 
cumulative or redundant or does not raise a reasonable possibility 
of substantiating this claim.

11.  In an unappealed decision dated in November 1990, the RO 
denied service connection for a psychiatric disability.

12.  The evidence received since that decision is either 
cumulative or redundant or does not raise a reasonable possibility 
of substantiating this claim.

13.  The veteran has level II hearing acuity in his service-
connected right ear, and the hearing acuity in his left ear, which 
is not service connected, is presumed to be level I, i.e., within 
normal limits.


CONCLUSIONS OF LAW

1.  The March 1989 decision of the RO denying service connection 
for a disability manifested by memory loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).

2.  Evidence received since that decision is not new and material, 
and this claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).

3.  The November 1990 decision of the RO denying service 
connection for a brain tumor is final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

4.  Evidence received since that decision is not new and material, 
and this claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

5.  The November 1990 decision of the RO denying service 
connection for headaches is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

6.  Evidence received since that decision is not new and material, 
and this claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

7.  The November 1990 decision of the RO denying service 
connection for arthritis of the shoulders, knees and ankles is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

8.  Evidence received since that decision is not new and material, 
and this claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

9.  The November 1990 decision of the RO denying service 
connection for a disability manifested by numbness of the left 
hand and arm is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

10.  Evidence received since that decision is not new and 
material, and this claim is not reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

11.  The November 1990 decision of the RO denying service 
connection for a psychiatric disability is final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

12.  Evidence received since that decision is not new and 
material, and this claim is not reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

13.  The criteria are not met for a compensable rating for the 
right ear hearing loss.  38 U.S.C.A. §§ 1155, 1160 (West 2002); 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Duties to Notify and Assist

On November 9, 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  It is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
And regulations implementing the VCAA have been published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003)).  

The VCAA and implementing regulations eliminated the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim-but is not required to provide 
assistance to a claimant if there is no reasonable possibility 
that such assistance would aid in substantiating the claim.  The 
VCAA and implementing regulations also require that VA notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The rating decision appealed and the statement of the case (SOC), 
especially when considered together, discussed the pertinent 
evidence, provided the laws and regulations governing the claims, 
and essentially notified the veteran of the evidence needed to 
prevail.  Also in a letter dated in March 2002, in particular, the 
RO specifically informed him of what information he needed to 
provide in the event there were outstanding private treatment 
records that VA needed to retrieve.  Furthermore, he was advised 
what government records the RO would obtain for him.  So the 
statutory and regulatory requirement that VA notify him as to what 
evidence, if any, will be obtained by him and what evidence, if 
any, will be obtained by VA for him, has been met.  See Quartuccio 
v. Principi, 16 Vet App. 183 (2002) (addressing the duties imposed 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  Moreover, VA's 
General Counsel also has held in a precedent opinion that mention 
of a "fourth element" of the VCAA notice requirement in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004), insofar as asking the 
veteran to submit all evidence in his possession, was mere dictum 
and, therefore, not binding on VA.  See VAOPGCPREC 1-2004 (Feb. 
24, 2004).  The Board is bound by the precedent opinions of VA's 
General Counsel, as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

Also in connection with the current appeal, the veteran's service 
department medical records were obtained, as were his VA treatment 
records, and these records were placed in his claims file along 
with the other pertinent evidence.  There is no indication that 
other Federal department or agency records exist that should be 
requested.  Medical records also were obtained from private 
doctors.  So there is no indication that additional evidence 
exists and can be obtained on the issues here in question.  
Adjudication of this appeal, then, without referral to the RO for 
further consideration under the new laws and regulations, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).

Additionally, in Pelegrini, the U.S. Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini further held 
that the Secretary failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 7261(a)], the 
Court shall . . . take due account of the rule of prejudicial 
error")".

In this particular case, the March 2002 VCAA letter from the RO 
advising the veteran of his rights in VA's claims process predated 
the RO's November 2002 decision initially adjudicating his claims.  
So that VCAA letter complied with the sequence of events (i.e., 
letter before denial) stipulated in the Pelegrini decision.


Legal Criteria

In order to establish service connection for a claimed disability, 
the facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military service or, 
if pre-existing active service, was aggravated therein.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

In addition, arthritis and psychoses will be presumed to have been 
incurred in service if manifested to a compensable degree within 
one year after service.  But this presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  


Continuity of symptomatology is required where a condition noted 
during service is not shown to be chronic.  When the fact of 
chronicity in service is not adequately supported, or legitimately 
may be questioned, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2003).

Service connection also may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is received the 
claim shall be reopened and the former disposition of the claim 
reviewed.  See also 38 C.F.R. § 3.156(a).

According to the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit Court noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant the claim.

For the purpose of determining whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its probative weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court held 
that the prior holding in Justus-that the credibility of the 
evidence is to be presumed-was not altered by the Federal Circuit 
Court's decision in Hodge.  Moreover, the evidence to be 
considered is that added to the record since the last final denial 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).  Separate diagnostic codes identify the 
various disabilities and the criteria that must be met for 
specific ratings.  The regulations require that, in evaluating a 
given disability, the disability be viewed in relation to its 
whole recorded history.  38 C.F.R. § 4.2 (2003).  However, where 
entitlement to compensation already has been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Also, where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  All 
reasonable doubt is resolved in the veteran's favor.  38 C.F.R. § 
4.3 (2003).

Evaluations for defective hearing range from noncompensable to 100 
percent, based on organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests, together 
with the average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 
cycles per second (Hertz).  The rating schedule establishes 11 
auditory acuity levels designated from Level I for essentially 
normal auditory acuity to Level XI for profound deafness.  38 
C.F.R. § 4.85, Diagnostic Code 6100.



Analysis

New and Material Evidence

Historically, the RO's unappealed rating decision of March 1989 
denied service connection for a brain tumor, headaches, arthritis 
of the shoulders, knees and ankles, a disability manifested by 
numbness of the left hand and arm, a disability manifested by 
memory loss, and a psychiatric disability.  As to each of these 
conditions, the RO determined in its March 1989 rating decision 
that none was shown to be present during service or within the 
first post-service year.  

In an unappealed rating decision of November 1990, the RO again 
denied service connection for all of the conditions referenced 
above, except a disability manifested by memory loss.  As to each 
of these conditions, the RO determined that a new factual basis 
had not been presented to reopen these claims.

The unappealed rating decision of March 1989 is the last final 
denial of the claim of service connection for a disability 
manifested by memory loss on any basis.  The unappealed rating 
decision of November 1990 denying service connection for a brain 
tumor, headaches, arthritis of the shoulders, knees and ankles, a 
disability manifested by numbness of the left hand and arm, and a 
psychiatric disability is the last final denial of those claims on 
any basis.  

The evidence considered in connection with the RO's March 1989 and 
November 1990 rating decisions included the following:  the 
veteran's statements in support of his service connection claims, 
as well as his service medical records and private medical 
records.

Essentially, the veteran contended that the conditions for which 
he sought service connection had their onset during his military 
service.  


The veteran's report of separation from service shows that his 
military occupational specialty (MOS) was tactical communications 
systems and operations mechanic.  His service medical records 
disclose that, in July 1977, he complained of multiple symptoms - 
including hot and cold spells, dizziness, cough and headaches.  
The assessment was rule out viral upper respiratory infection.  In 
September 1977, he reported having headache, low back pain and 
sore throat, and the assessment was tonsillitis.  

According to a service department treatment entry of February 
1978, the veteran was brought to a clinic after reportedly being 
assaulted by Korean military police.  A small abrasion was seen on 
his left ankle.  He was provided aspirin for pain and released 
from the clinic.  In August 1978, he reported that he had been 
placed in handcuffs and beaten by the military police.  It was 
found that he had a bruise on his left ankle.  No treatment was 
specified.  

In November 1978, the veteran reported that he had injured the 
left side of his head and his eye in an automobile accident.  He 
denied loss of consciousness.  Clinical inspection revealed a 
hematoma about the left eyelid.  The assessment was 
contusion/hematoma.  Ice packs and aspirin were recommended.

An examination was performed in August 1979 for service 
separation.  The head, upper and lower extremities, and 
musculoskeletal system were evaluated as normal.  No neurological 
or psychiatric defects were noted.  Service medical records make 
no reference to parachute jump injuries or to any episodes of 
trauma to the shoulders, knees or ankles.  There is no reference 
to complaints, findings or treatment with respect to brain tumors, 
numbness of the left hand and arm, memory loss or nervous 
symptoms.  

Reports from 1986 to 1989 by private physicians were added to the 
record in March 1989 and in November 1990.  In October 1986, the 
veteran related that he had experienced headaches for a long 
period of time, including through his years of military service.  
He denied neurological changes associated with the headaches, 
including memory loss.  He reported that he had been a 
paratrooper, but denied a history of head trauma.  It was found 
that he had an arachnoid cyst, and a craniotomy was performed.  An 
EEG, performed in October 1986 after surgery, was within normal 
limits.  A CT scan, also performed in October 1986 after surgery, 
showed almost virtual resolution of the arachnoid cyst.  

Reports from private physicians also show that, following the 
craniotomy, the veteran continued to complain of significant 
headaches, and an assessment was that they were vascular in 
origin.  Another assessment was that persistent headaches could be 
due to stress.  Also, following surgery, the veteran reported 
having persistent numbness in the left hand and he related this to 
an intravenous line that had been placed in his left arm.  An 
examiner did not detect a specific neurologic abnormality.  
Another examiner's assessment was that the veteran had post-
traumatic neuropathy involving nerve branches to the flexor 
pollicis longus and flexor digitorum profundus on the left.  The 
veteran later reported that he had experienced quite severe 
chronic headaches with a personality change.  Following 
evaluations in January 1989 and February 1989, the assessment was 
that he was experiencing a major affective disorder.  

Evidence added to the record since the rating decisions of March 
1989 and November 1990 includes statements in support of 
applications to reopen the service connection claims; also, VA 
medical records and a private medical record.  

Essentially, the veteran contended that he was involved in an 
accident while in a military vehicle and sustained a head injury; 
in turn, he maintained that head injury residuals included a brain 
tumor requiring surgery, as well as headaches and memory loss.  He 
maintained that he underwent brain surgery at Fort Carson, 
Colorado.  He also asserted that he had arthritis of the 
shoulders, knees and ankles as a result of trauma sustained in a 
parachute jump.  He also contended that numbness of the left hand 
and arm was attributable to service.

A report, dated in February 2000, was received in March 2002 from 
a private ear, nose and throat medical practice.  It does not 
reflect the veteran's treatment for any of the disabilities that 
are the subjects of this appeal. 

Added to the claims file were VA medical records, dated from 
February 2002 to September 2002.  In February 2002, the 
assessments were that the veteran had generalized anxiety 
disorder/panic disorder, somatization disorder.  His pressured 
speech raised the possibility that he might have some component of 
bipolar disorder.  Additionally, in June 2002, the veteran 
reported that he had experienced bilateral knee pain for one 
month.  He indicated that he was a former paratrooper and had 
experienced knee problems since.  X-ray examination showed no 
fracture or dislocation of either knee nor was there a cortical or 
periosteal abnormality.  The x-ray films were interpreted as 
negative.  In July 2002, the veteran complained of pain in the 
knees and ankles.  Physical examination of the knees and ankles 
was performed.  The examiner referred to the normal knee x-rays 
done in June 2002.  The current assessment was possible 
osteoarthritis of the knees.

The evidence of record when the RO issued its decisions of March 
1989 and November 1990 showed the veteran was evaluated during 
service on two separate occasions for reported headaches.  
Complaints of headaches were voiced in conjunction with several 
other symptoms, and in both instances, the assessment was that 
headaches were attributable to either upper respiratory infection 
or tonsillitis.  In neither case were headaches identified as a 
chronic or recurrent problem.  Thereafter, the veteran also 
complained of headache after a car accident.  The headaches were 
treated conservatively, and there were no documented recurrences 
of headaches after the car accident.  Slight abrasions/bruises of 
the left ankle were detected on each of two separate occasions 
during service, and there were no documented recurrences.  Service 
medical records are silent for complaints, findings or treatment 
for problems involving the right ankle, either knee or either 
shoulder; memory loss; or numbness of the left arm and hand.  
Also, there were no complaints, findings or treatment for 
psychiatric problems.  

A benign brain tumor, classified as a arachnoid tumor, for which 
surgery was performed, was first objectively demonstrated several 
years after service.  As well, a pattern of recurrent headaches; a 
complaint of numbness of the left arm, as well as a post-traumatic 
neuropathy of branches of a nerve supplying the left hand; and a 
psychosis, identified as major affective disorder-all of these 
chronic conditions were also first objectively demonstrated 
several years after service.  There was no medical opinion 
provided linking any of these chronic conditions to military 
service.  The private medical records indicate that the veteran 
denied memory loss and they make no reference to defects involving 
the ankles, knees or shoulders.  

In all, the evidence available to the RO in March 1989 and 
November 1990 demonstrated that the veteran did not have a brain 
tumor, headaches, arthritis of the shoulders, knees or ankles, a 
disability manifested by memory loss, a disability manifested by 
numbness of the right arm and hand, or a psychiatric disability 
attributable to his service in the military.  As well, the 
evidence then of record demonstrated that his in-service episodes 
of headaches and left ankle abrasions/bruises were acute and 
transitory phenomena and resolved without producing chronic 
residual disability.

The additional evidence added to the record since March 1989 and 
November 1990 in the form of medical records is not new.  This 
evidence, although not previously considered, is cumulative of 
evidence of record at the time of the RO's earlier decisions.  It 
merely shows the veteran's continuing treatment for a psychiatric 
disability.  As well, it suggests that he might now have arthritis 
of the knees, though a VA examiner regarded that suggestion as 
quite tentative.  And in any event, arthritis of the knees was not 
confirmed on X-ray examination.  Moreover, the additional medical 
evidence does not causally relate the veteran's current 
psychiatric disability or any current osteoarthritis of his knees 
to his military service.  Further, the additional evidence does 
not address the current existence, let alone the origin or date of 
onset, of any of the other conditions for which he is seeking 
service connection.  Hence, the additional evidence is not new and 
material.  See Hickson v. West, 11 Vet. App. 374, 378 (1998).

The additional evidence added to the record since March 1989 and 
November 1990 in the form of the veteran's personal statements is 
new, in that he for the first time identified a reputed in-service 
episode of trauma to his shoulders, knees and ankles during a 
parachute jump.  Also, his statements are new in that he also for 
the first time referred to an in-service episode of head trauma as 
the source of his benign brain tumor, headaches and memory loss.  
Additionally, his statements are new in that he now alleges he 
received treatment for a brain tumor at a service department 
medical facility.  Since these allegations were not previously 
made, when earlier denying his claims, they are not mere 
reiterations of old arguments.  See Reid v. Derwinski, 2 Vet. App. 
312 (1992).

With respect to alleged in-service treatment for a brain tumor, 
that allegation finds absolutely no support in the record.  With 
respect to claimed head injury, service medical records do show 
that the veteran reported a head injury following a car accident, 
although the only clinical finding at that time was a contusion of 
his left eyelid.  With respect to the alleged injury in a 
parachute jump, the Board notes that the veteran's duties in 
service-based on his MOS as a communications technician, the only 
MOS documented by the record-lend little credence to his claim of 
having been a paratrooper.  Nevertheless, he is competent to 
testify that he experienced a specific injury during service 
because such an occurrence is capable of lay observation.  See, 
Lanyo v. Brown, 6 Vet. App. 465, 469-470 (1994) (lay evidence is 
competent to establish features or symptoms of injury or illness).  

In any event, the veteran's assertion that the disabilities for 
which he seeks service connection had their onset in service 
amounts to an opinion about a matter of medical causation.  Lay 
assertions of medical causation cannot serve as the predicate to 
reopen a claim for compensation benefits.  Moray v. Brown, 5 Vet. 
App. 211 (1993).  So even though the veteran's statements are new, 
they still are not material and, therefore, are insufficient to 
reopen his claims.  See Pollard v. Brown, 6 Vet. App. 11, 12 
(1993).

For these reasons, the Board finds that new and material has not 
been submitted to reopen the claims for service connection for the 
disabilities at issue.  Accordingly, the application to reopen 
these claims must be denied.  And because the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen these finally disallowed claims, the benefit of 
the doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).



Increased Rating

A noncompensable, i.e., 0 percent rating was assigned for right 
ear hearing loss effective September 1979.  And this rating has 
not changed during the years since.

A VA audiological examination was performed in August 2002.  The 
veteran reported increasing hearing loss in the right ear.  He 
also stated that he had left ear hearing loss.  He indicated that 
he had to lip read, that he had to ask people to repeat 
themselves, and that he had to listen to the telephone with the 
left ear.  Pure tone thresholds in the right ear, at the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (Hz), were 40, 30, 
95 and 90 decibels (dB), respectively, for an average of 64 dB.  
Speech recognition ability was 92 percent in the right ear.  The 
nonservice-connected left ear was also tested.  The diagnosis was 
mild to profound mixed hearing loss in the right ear and mild to 
moderately severe sensorineural hearing loss in the left ear.  

The veteran is currently service-connected for defective hearing 
in his right ear only.  So it is presumed that he has Level I 
hearing in his nonservice-connected left ear, meaning within 
normal limits.  The "paired extremities" exception discussed in 
the amended 38 U.S.C.A. § 1160(a)(3) and 38 C.F.R. § 3.383(a)(3) 
does not apply.  See 38 C.F.R. § 4.85(f).  The results of the 
August 2002 VA audiological evaluation correspond to Level II 
hearing in the service-connected right ear.  Based on these 
numeric designations of Level I for the left ear and Level II for 
the right ear, the current noncompensable rating is appropriate.  
38 C.F.R. § 4.85, Table VII.

The veteran does not have the "exceptional patterns of hearing 
impairment" contemplated by 38 C.F.R. § 4.86(a) and (b) that would 
permit the special consideration provided under this regulation.  
The results of his August 2002 VA audiological evaluation do not 
indicate he has at least a 55 decibel loss at each of the four 
specified frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  He 
also does not have a puretone threshold of 30 decibels or less at 
1,000 Hertz and 70 decibels or more at 2,000 Hertz.

The Board has taken note of the various difficulties the veteran 
describes in trying to discern what people are saying.  However, 
it should be noted that disability ratings for hearing impairment 
are derived by a "mechanical"-meaning nondiscretionary, 
application of the rating schedule to the numeric designations 
assigned after audiometric evaluations are rendered.  Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  

For these reasons, the claim for a higher (compensable) rating for 
the right ear hearing loss must be denied because the 
preponderance of the evidence is against the claim, meaning the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 4.3.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


ORDER

New and material evidence has not been presented to reopen the 
claim for service connection for a brain tumor, and the appeal is 
denied.

New and material evidence has not been presented to reopen the 
claim for service connection for headaches, and the appeal is 
denied.

New and material evidence has not been presented to reopen the 
claim for service connection for arthritis of the shoulders, knees 
and ankles, and the appeal is denied.

New and material evidence has not been presented to reopen the 
claim for service connection for a disability manifested by memory 
loss, and the appeal is denied.

New and material evidence has not been presented to reopen the 
claim for service connection for disability manifested by numbness 
of the left hand and arm, and the appeal is denied.

New and material evidence has not been presented to reopen the 
claim for service connection for a psychiatric disability, and the 
appeal is denied.

The claim for an increased (compensable) rating for the right ear 
hearing loss is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



